DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 7 June, 2022 have been fully considered but they are not persuasive. 
First, at pages 10-11, Applicant asserts that it is improper to maintain the restriction of claim 19, as claim 19 has been amended to recite all the limitations of claim 1. As such, Applicant concludes claim 19 cannot be practiced by another materially different apparatus of by hand, and does not require a serious search burden.  However, the Examiner provides the following for the Applicant with regards to Process and Apparatus for its practice:
Restriction between a process and an apparatus for its practice is based on a one-way test for distinctness:
(i) The process as claimed can be practiced by another materially different apparatus or by hand; OR
(ii) The apparatus as claimed can be used to practice another materially different process.
 See MPEP§ 806.05(e). In this case, the apparatus of claim 1 does not require the method steps, as recited, such that the apparatus, as claimed, can be used to practice another materially different process. In view of this, restriction is appropriate. Furthermore, as noted at pages 6-7 of the Non-Final Office Action mailed on 20 December, 2021:
 Serious burden can be shown if the inventions have one or more of the following:
i)	Separate classification.
To show that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search (patents need not be cited).
ii)	Separate status in the art when they are classifiable together.
 To show a recognition of separate inventive effort by inventors, may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
iii)	A different field of search.
To show it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different main groups/sub-groups or electronic resources, or employing different search queries), even though the inventions are classified together (patents need not be cited).

See MPEP§ 803-II, 803.02, 806.05, 808.02. Based on the differences that remain between the method of claim 19 and the apparatus of claim 1, the scope of the subject matter is different and further the apparatus practices a materially different method.  Even more so, due to the differences, the search for one of the inventions would not likely result in finding pertinent prior art to the other invention(s) which his to be accomplished through different search by CPC classification cited, in addition to different search queries with combinations of aspects claimed by each invention, which contain divergent subject-matter and scope. Thus, the restriction, per the roadmap set forth by the MPEP to determine distinctness and serious search and examination burden, remains, proper.
At pages 11-12, Applicant argues against the rejection of claim 12 under 35 U.S.C. 112(b). Particularly, Applicant asserts that “substantially” is not indefinite. The Examiner disagrees. While the Examiner acknowledges, the use of relative terminology in claim language, including terms of degree, does not automatically render the claim indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, the term is not defined sufficiently by the specification, either through examples or teachings that can be used to measure a degree without a precise numerical measurement. Absent such definition, the term is not understood, when read in light of the specification of the present invention, and thereby, one having ordinary skill within the art would not be apprised of the metes and bounds provided by the use of the relative terminology, “substantially”, with respect to the positioning of the cold air duct, the powered blower, and the heater core in the fore-aft direction. See MPEP §2173.05(b). For this, the Examiner maintains the rejection of claim 12, as being indefinite.
At pages 12-13, Applicant asserts the cited references, when taken alone or in any combination, does not disclose a front HVAC unit that is completely incapable of providing air that has been heated to a cold air outlet as recited by amended claim 1. The Examiner, first, notes that such claim limitations are considered to be new matter, see the rejection presented herein. Second, as interpreted for examination purposes, the cold air outlet is the exit of the second passageway, 17. As air is diverted downstream from the evaporator into this passageway, and this passageway is distinct from the first passageway which flows through the heating heat exchanger (14). The air does not flow through the heating heat exchanger, such that the cold air outlet is not capable of providing air that has been heated by this heat exchanger. As recited, claim 1 does not negate the use of a downstream mixing section, such as that pointed out by the Applicant, as the passageway, 17, with cold air outlet remain separate from the heated air of the heating heat exchanger prior to this air mixing section. For this, the Examiner is not persuaded to the allegations made by the Applicant.
At page 13, Applicant asserts the addition of similar limitations to claim 15, in addition to alleging that there would be no reason to modify OGISO, as required by the claims. However, HAN (US 2020/0215872 A1), which is applicable prior art under 35 U.S.C. 102(a)(2), as being effectively filed on 23 July, 2018.  HAN, particularly, teaches two separated passageways, of which both are fed chilled fluid from the cooling heat exchanger (230). Notably, the first passage is able of providing heating through a heating heat exchanger (410/470) only associated with this first passageway, while the second passageway, which is only coupled to the cooling heat exchanger, and not with the heating heat exchanger (410/470) associated with the first passageway. In fact, the second passageway is later provided an additional electricity-to-air heat exchanger (PTC heater) to heat the air associated with this second passageway, which is separate from a heating heat exchanger. The purposes of HAN being minimizing energy consumption, while also ensuring independent air-conditioning between the front and rear seats, due to this delineation among the first and second passageways and independent and selective heating within these respective passageways by different heating units. In view of these teachings of HAN, it is believed that the present invention, as characterized by the independent claim 15, which does recite the lack of air mixing or air mixing door within the auxiliary passageway, and the dependents thereof, remain obvious to those having ordinary skill within the art. For this, the Examiner is not persuaded to the allegations made by the Applicant.

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 7 June, 2022. The amendments have been entered.

Disposition of Claims
Claims 1-20 are pending.
Claims 2-6, 9, and 17-20 remain withdrawn from further consideration.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1  recites, “the front HVAC unit including left and right front air outlets that are fluidly connected to the firs air passage to provide heated and cooled air having non-equal first and second temperatures to the first and second front zones, respectively”, which should be corrected to  - -the front HVAC unit including left and right front air outlets that are fluidly connected to the [[firs]] first air passage to provide heated and cooled air having non-equal first and second temperatures to the first and second front zones, respectively - -
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-8, 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, as amended, recites, “wherein the auxiliary air passage cannot be operable connected to the heat exchanger under any operating conditions such that air flowing through the auxiliary air passage cannot be heated” and “wherein the auxiliary air passage of the front HVAC unit is fluidly connected to a cold air outlet such that the front HVAC unit is completely incapable of providing air that has been heated by the heat exchanger to the cold air outlet”, which is considered new matter. While it is understood that the auxiliary air passage (74A/77A), connected to the cold air outlet(45) is provided as a separate, distinct, airflow passage from another airflow passage (77). The specification does not provide adequate recitation for any operating conditions or that the construction is such that it completely separated from being heated by the heating heat exchanger. Is there thermal insulation, or the like provided, such that thermal leakage cannot occur between the flow paths (77 and 74A/77A)? If not, then thermal leakage is possible of which could cause heating of the air by the heating heat exchanger at a location adjacent thereto within the duct (74A/77A), and further during any operation of which the heating heat exchanger is operated, then heating could occur at the location of the duct (74A/77A) adjacent to the heating heat exchanger. As such, the subject matter was not described so as to reasonably convey to those having ordinary skill within the art, at the time the invention was effectively filed, that the inventor, or joint inventor, had possession of the claimed invention. For examination purposes, the claims are being interpreted to recite wherein the auxiliary air passage does not pass through the heat exchanger such that air flowing through the auxiliary air passage is not heated by the heating heat exchanger by an operation of flowing through the heating heat exchanger and wherein the auxiliary air passage of the front HVAC unit is fluidly connected to a cold air outlet such that the front HVAC unit is incapable of providing air that has been heated by the heat exchanger to the cold air outlet.
Claims 7-8 and 10-14 depend from rejected claim 1, and thereby, are further rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 12 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification characterizes the positioning of the cold air duct, the power blower, and the heater core in this “substantially linear” row, the scope of the term is not understood when read in light of the specification. See MPEP §2173.05(b) –I. Even more so, the specification fails to provide examples or teachings which can be used to measure a degree, even without a precise numerical measurement, of the positioning in the linear row of the components. Are the components in a direct line of one another? Are the components positioned which each can fall along a line relative to one another, but the components themselves are not aligned with each of the centers thereof passing through the line or are the components aligned with the center defined along the line relative to one another? Even more so, it is unclear whether the specification provides that the structures are along a linear path to one another, as the specification and drawings do not adequately show that the structures are along a straight line, as drawings are not to scale.  The specification, including the drawings which do not provide meaning to “substantially linear”, fails to provide a standard to ascertain such requisite degree. For examination purposes, it is being interpreted that the cold air duct, the powered blower, and the heater core are positioned relative to one another extending in a fore-aft direction in the center console.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over OGISO (US 2009/0038774 A1—published 12 February, 2009), in view of HAMAYA (JP 2008293853 A – published 4 December, 2008; please see provided English Translation and Japanese Patent Document for citations), DEPARTMENT OF ENGERGY (NPL: “Plug-In Hybrid Electric Vehicles” – DOE (17 October 2012), “Hybrid Electric Vehicles” - DOE (14 October 2012), and “All-Electric Vehicles” - DOE (18 October 2012); all of which are from the same webpage and wherein DEPARTMENT OF ENERGY is referred herein as DOE), BECK (US 6,206,092 B1 -- published 27 March, 2001), and KAKIZAKI (US 8,997,837 B2 – published 7 April, 2015),.
As to claim 1, OGISO discloses a vehicle (par. 26, line 1) having a passenger compartment (figure 1) and a front row of seats (1a and 1b; par. 26, lines 1-10) including left and right front seats defining first and second zones of the passenger compartment (wherein the first zone is associated with the driver seat, 1a, and the second zone is associated with the front passenger seat, 1b), a second row of seats (2; par. 26, lines 2-4 or 3; par. 26,lines 2-4) behind the left and right front seats (figure 1) defining at least one rear zone (at least one zone associated with individual seats of the second or third row or the second and third row seats) of the passenger compartment, a center console (6; par. 53, line 2) extending in a fore-aft direction between the left and right front seats (figure 1), the vehicle further including a multi-zone climate control system comprising:
a front HVAC unit (10; par. 27, lines 1-4; par. 28, line 1 – par. 29, line 5) mounted in a forward portion of the vehicle (par. 28, line 1 – par. 29, line 5) forward of the left and right front seats ( par. 28, lines 1-3; figure 1), wherein the front HVAC unit includes a first air passage (passage of the casing, 10, which flows through the evaporator, 13, and heat exchanger, 14, as shown in figure 2) and a heat exchanger (14; par.29, lines 4-5), wherein the heat exchanger is adapted to selectively heat air flowing through the first air passage ( par. 29, lines 1-5; par. 35, line 1- par. 42, line 11; par. 43, line 1 – par. 44, line 10), the front HVAC unit further including an evaporator (13; par. 29, lines 3-4) that is adapted to selectively cool air flowing through the first air passageway and through an auxiliary air passage(17; par. 33, lines 1-5; par. 45, line 1-par. 53, line 6; which as depicted within figure 2 of OGISO is provided air which is discharged from the evaporator, 13, of the front HVAC) of the front HVAC unit ( par. 29, lines 1-5; par. 35, line 1- par. 42, line 11; par. 43, line 1 – par. 44, line 10), wherein the auxiliary air passage does not pass through the heat exchanger such that air flowing through the auxiliary air passage is not heated by the heating heat exchanger by an operation of flowing through the heating heat exchanger(par. 33, lines 1-5; which as depicted within figure 2 of OGISO, the cold air produced by passing through the evaporator, 13, is directed into the second passageway, 17, such that the cold air outlet is incapable of providing air that has been heated, as the cold air outlet is upstream the heat exchanger, 14, and discharges to the second passageway), the front HVAC including left and right front air outlets (34, 35, 36, 37 40, and 41; par. 41,line 1 – par. 44, line 10) fluidly connected to the first air passageway (par. 35, line 1 – par. 42, line 11; par. 43, line 1 – par. 44, line 10) to provide heated and cooled air having temperature to the first and second front zones (par. 41, line 1 – par. 42,line 11; par. 74, line 1 – par. 83, line 8 of which provides various air conditioning modes providing air of a temperature through the left and right front outlets), respectively, and wherein auxiliary passage of the front HVAC unit is fluidly connected to a cold air outlet (par. 33, lines 1-5; par. 45, line 1 – par. 53, line 6; which as depicted within figure 2 of OGISO is provided air which is discharged from evaporator, 13, of the front HVAC, i.e., a cold air outlet) such that the front HVAC unit is incapable of providing air that has been heated by the heat exchanger to the cold air outlet (par. 33, lines 1-5; which as depicted within figure 2 of OGISO, the cold air produced by passing through the evaporator, 13, is directed into the second passageway, 17, such that the cold air outlet is incapable of providing air that has been heated, as the cold air outlet is upstream the heat exchanger, 14, and discharges to the second passageway);
a powered blower (12; par. 29, line 3) fluidly connected to the cold air outlet (par. 31, lines 1-11); and
a heater core (14; par. 29,lines 4-5) fluidly connected to the powered blower (par. 31, lines 1-11) whereby cold air from the cold air outlet of the front HVAC unit passes through the powered blower and enters the heater core (par. 31,lines 1-11), the heater core including a liquid-to-air (engine coolant to air heat exchanger, as explained in par. 31,lines 8-11) heat exchanger that is fluidly connected to a source of heated liquid to selectively heat cold air entering the heater core (par. 31,lines 8-11), and wherein the heater core includes a heat control system comprising at least: 2) an air blender having  blend door (combination of doors, 18, 19, and 43, in addition to the mixing spaces 20 and 42) that is configured to mix cold air from the front HVAC unit with air that has been heated by the liquid-to-air heat exchanger to control the temperature of air exiting the heater core (par. 34, lines 1-7; par. 36, lines 1-8; par. 46, line 1- par. 47, line 9), the heater core further including at least one air outlet (outlet configured to supply air to second air mix space, 42) configured to supply heated air from the heater core to the at least one rear zone of the passenger compartment (par. 48, line 1 – par. 53, line 6).
However, OGISO does not explicitly disclose that the vehicle is an electrically-powered vehicle with a high voltage traction battery disposed below at least portion of the center console, wherein the left and right front air outlets are configured to provide air having non-equal first and second temperatures, respectively, to first and second front zones, or that the powered blower is positioned in the center console behind the front HVAC unit.
First, HAMAYA is within the relevant field of endeavor provided a vehicle and design of the vehicle (par. 2, lines 18-25). HAMAYA discloses that hybrid vehicles, which include electric motors and internal combustion engines/fuel cells, and electric vehicles, which include electric motors, powered by supplying electricity from a power storage device to the electric motors have been studied and put to practical use (par. 2, lines 18-25). HAMAYA teaches that a high voltage traction battery (21 which includes 40/41 and 50/51; par. 45, lines 416-419) can be positioned below a center console (par. 20, lines 167-168; figures 1, 5, and 9, which provide that the battery is within the center console between the front drivers and passenger seats, 8 and 9) for the purpose of widen the trunk room of the vehicle (par. 5, lines 53-58). Particularly, it is a known concept that hybrid, plug-in hybrid, and all-electric vehicles provide benefits of high fuel economy with lower emissions in the power and range of conventional vehicles (pg. 1, par. 1 of Hybrid Electric Vehicles” - DOE (14 October 2012)), reduction in operational costs and petroleum consumption compared to conventional vehicles (pg. 1, par. 1 of Plug-In Hybrid Electric Vehicles” - DOE (17 October 2012)), and can potentially be categorized as zero-emissions vehicles because there is no direct exhaust or emissions (pg. 1, par. 1 of All-Electric Vehicles” - DOE (18 October 2012)), respectively. For this, it would be advantageous the vehicle of OGISO is an electric vehicle, such as a hybrid electric, plug-in hybrid electric, or all-electric vehicle, such as the known concept described by HAMAYA and justified by DOE. Further, providing the high-voltage traction battery is below the center console provides that the trunk space of the vehicle may be widened.
Second, BECK is within the field of endeavor of vehicle heating/air-conditioning (abstract, lines 1-5). BECK teaches providing a plurality of regions of the passenger compartment which include, at least, the driver side front seat and the passenger side front seat (col.1, lines 58-62). In particular, BECK teaches that each of the regions have separate temperature settings, which are achieved without being influenced by the temperature setting of another region (col.1, lines 58-62), i.e., different air temperatures. Doing so enables the vehicle to achieve separate temperature settings for at least four, including the driver front side and passenger front side, conditioned air regions which reduces required space comparted to conventional heating and air-conditioning units which only are able to provide conditioned air to two regions. Even more so, this would be understood to provide comfort to passengers within these regions, which can be provided with different temperatures that are not influenced by temperatures desired for the other regions.  Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify OGISO, in view of BECK, to provide that different regions can be provided different temperatures of air, as desired based on temperature settings for at least the driver front side and the passenger front side, for the purposes of at least providing desired comfort to the passengers within these areas and reducing space required of the heating/air-conditioning unit of the vehicle comparted to conventional heating/air-conditioning units.
Last, KAKIZAKI is within the field of endeavor provided a vehicle (abstract, line 1) which includes an HVAC unit(10) which includes a front HVAC unit (combination of 16 and 18) mounted in a forward portion of the vehicle (col.2, lines 63-64) and including front air outlets (col.3, lines 6-7) configured to provide heated or cooled air to the front of the vehicle (col.2, lines 51-53), and wherein the front HVAC unit further includes a cold air outlet (outlet formed by opening door, 40, to enable cold air produced by the evaporator, section 56 of 20, to bypass the heater core, section 60 of 22), wherein the cold air outlet provides air is directed to a rear of the vehicle (col. 3, lines 28-44, in view of col. 2, lines 51-53). More so, KAKIZAKI teaches wherein a powered blower (36; col.3, line 29) is operably connected to the cold air outlet (wherein the blower, 36, directs airflow into the evaporator, section 56 of 20, which is enabled by door, 40, to bypass the heater core, section 60 of 22, and force airflow into the cold air outlet, outlet formed by door, 40, to bypass the heater core, section 60 of 22, which is then fed to the cold air outlets in the rear of the vehicle; figure 4A shows airflow pathway via arrows) and positioned in a center console (col.3, lines 31-35) of the vehicle behind the front HVAC unit (see figures 2 and 4A of which the blower, 36,is positioned behind the front HVAC structures, and as discussed in col.3, lines 31-35 to be extended into a front section of the center console of the vehicle, wherein the front HVAC is disclosed as being in a dashboard in front of the center console of the vehicle in col.2,lines 63-65). Specifically, KAKIZAKI discloses that positioning the blower as provided in a front portion of the center console of the vehicle (col.3, lines 31-35; figures 2 and 4a), which is understood to be behind the front HVAC which is disposed in a dashboard of the vehicle in front of the center console (col.2, lines 63-65 and col.3, lines 31-35), so as to take up space within the center console, thereby leaving a larger storage compartment for occupants (col.3,lines 32-35). It, therefore, would have been obvious to provide a powered blower connected to the cold air outlet of OGISO, which would be understood to force air through the evaporator and through the cold air outlet to the rear of the vehicle (as understood through the drawings of KAKIZAKI and disclosure of the system to be able to provide cooling and heating to the rear of the vehicle), and further the powered blower disposed within the center console behind the front HVAC unit, as taught by KAKIZAKI, for the purposes of providing air conditioning to a rear of the vehicle (col.2, lines 47-62 of KAKIZAKI) and to significantly take up space within the center console to provide additional space for occupants within the vehicle passenger cabin (col.3,lines 31-35 of KAKIZAKI). For these reasons, one having ordinary skill within the art, prior to the date the invention was effectively filed, would have been motivated by KAKIZAKI to incorporate the powered blower connected to the cold air outlet and positioning within the center console within the structure of OGISO.

As to claim 7, OGISO, as modified, discloses wherein: 
the heater core (as identified in the rejection of claim 1) and corresponding first and second air outlets (49, 50, 52, and 53) configured to supply heated air to third and fourth rear zones of the passenger compartment (par. 50, line 1 – par. 53, line 6).
However, OGISO does not explicitly disclose the heater core is a dual zone heater core having a first and second liquid-to-air heat exchangers.
BECK, however, further teaches a heater core (4) which is a dual zone heater core (col.4, lines 15-21) having first (16 comprised of 8/9) and second (17 comprised of 8’/9’) heat exchangers. In particular, BECK teaches that each of the regions have separate temperature settings, which are achieved without being influenced by the temperature setting of another region (col.1, lines 58-62), i.e., different air temperatures. Doing so enables the vehicle to achieve separate temperature settings for at least four, including the driver front side and passenger front side, conditioned air regions which reduces required space comparted to conventional heating and air-conditioning units which only are able to provide conditioned air to two regions. Even more so, this would be understood to provide comfort to passengers within these regions, which can be provided with different temperatures that are not influenced by temperatures desired for the other regions.  By having the heater core to have different heat exchangers with different portions, it is possible to adjust the air to the desired temperatures for the different regions of the vehicle, such as the driver front side, the driver rear side, the passenger front side, and the passenger rear side, as taught by BECK. Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify OGISO, in view of BECK, to provide the claimed structure of the heater core being a dual heater core with first and second  liquid-to-air heat exchangers so as to provided different temperatures of air, as desired based on temperature settings for the different vehicle regions, for the purposes of at least providing desired comfort to the passengers within these areas and reducing space required of the heating/air-conditioning unit of the vehicle comparted to conventional heating/air-conditioning units.

As to claim 8, OGISO, as modified, disclosed the first and second air outlets, but does not further disclose wherein flow rates of heated liquid flowing through the first and second liquid-to-air heat exchangers can be independently adjusted to independently control temperatures of heated air exiting the first and second air outlets.
However, BECK, previously taught a heater core (4) which is a dual zone heater core (col.4, lines 15-21) having first (16 comprised of 8/9) and second (17 comprised of 8’/9’) heat exchangers. Valves (60-64) are provided for controlling the flow of heated liquid through the first and second liquid-to-air heat exchangers (col.3,lines 51-57) which can be independently adjusted to independently control temperatures of heated air produced and supplied to the rear zones of the vehicle (col.3, lines 51-56 and col.4, lines 15-21). In particular, BECK teaches that each of the regions have separate temperature settings, which are achieved without being influenced by the temperature setting of another region (col.1, lines 58-62), i.e., different air temperatures. Doing so enables the vehicle to achieve separate temperature settings for at least four, including the driver front side and passenger front side, conditioned air regions which reduces required space comparted to conventional heating and air-conditioning units which only are able to provide conditioned air to two regions. Even more so, this would be understood to provide comfort to passengers within these regions, which can be provided with different temperatures that are not influenced by temperatures desired for the other regions.  By having the heater core to have different heat exchangers with different portions, in addition to control of the fluid within the heater core, it is possible to adjust the air to the desired temperatures for the different regions of the vehicle, such as the driver front side, the driver rear side, the passenger front side, and the passenger rear side, as taught by BECK. Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify OGISO, in view of BECK, to provide the ability of controlling the flow rates within the heater core, as claimed, so as to provided different temperatures of air, as desired based on temperature settings for the different vehicle regions, for the purposes of at least providing desired comfort to the passengers within these areas and reducing space required of the heating/air-conditioning unit of the vehicle comparted to conventional heating/air-conditioning units.

As to claim 10, OGISO, as modified, further discloses wherein:
the electrically-powered vehicle comprises a liquid-cooled internal combustion engine that heats liquid coolant (par. 31, lines 8-11); and including:
at least one liquid passageway fluidly interconnecting the liquid-cooled internal combustion engine with the liquid-to-air heat exchanger of the heater core (par. 31, lines 8-11).

As to claim 11, OGISO, as modified, further discloses wherein the front HVAC unit is incapable of supplying heated air to the cold air outlet (air must pass through the evaporator, 13, as shown in figure 2, such that the air provided to the cold air outlet, i.e., ductwork at the discharge side of the evaporator, is cooled by the evaporator as described in par. 29,lines 3-4, thus, supplying only cold air to the cold air outlet, upstream of any means or structure which is capable of providing heated air).

As to claim 12 (in view of the rejected under 35 U.S.C. 112(b)), OGISO, as modified, further discloses including:
a cold air duct(such as the duct portion leading from the powered blower to the evaporator at the discharge end of the evaporator, the defined cold air outlet within the rejection of claim 1) fluidly interconnecting the cold air outlet of the front HVAC unit to the power blower (figure 2; par. 31,lines 1 -11); and
wherein the cold air duct, the powered blower, and the heater core are positioned relative to one another in a fore-aft direction (figure 2, in view of par. 28, lines 1-3) in the center console (at least air flows through ducting that enables the air to be output through outlets 52 and 53 which are disposed on a rear of the center console, 6; par. 53, lines 1-6).
However, OGISO, as modified, does not explicitly disclose that the cold air duct, the powered blower, and the heater core are positioned in the center console.
KAKIZAKI is within the field of endeavor provided a vehicle (abstract, line 1) which includes an HVAC unit(10) which includes a front HVAC unit (combination of 16 and 18) mounted in a forward portion of the vehicle (col.2, lines 63-64) and including front air outlets (col.3, lines 6-7) configured to provide heated or cooled air to the front of the vehicle (col.2, lines 51-53), and wherein the front HVAC unit further includes a cold air outlet (outlet formed by opening door, 40, to enable cold air produced by the evaporator, section 56 of 20, to bypass the heater core, section 60 of 22), cold air duct (such as ductwork shown discharging from the evaporator to the cold air outlet), wherein the cold air outlet provides air is directed to a rear of the vehicle (col. 3, lines 28-44, in view of col. 2, lines 51-53). More so, KAKIZAKI teaches wherein a powered blower (36; col.3, line 29) is operably connected to the cold air outlet (wherein the blower, 36, directs airflow into the evaporator, section 56 of 20, which is enabled by door, 40, to bypass the heater core, section 60 of 22, and force airflow into the cold air outlet, outlet formed by door, 40, to bypass the heater core, section 60 of 22, which is then fed to the cold air outlets in the rear of the vehicle; figure 4A shows airflow pathway via arrows) and positioned in a center console (col.3, lines 31-35), in addition to the heater core positioned in the center console (col. 4, lines 64-66) of the vehicle behind the front HVAC unit (see figures 2 and 4A of which the blower, 36,is positioned behind the front HVAC structures, and as discussed in col.3, lines 31-35 to be extended into a front section of the center console of the vehicle, wherein the front HVAC is disclosed as being in a dashboard in front of the center console of the vehicle in col.2,lines 63-65). Specifically, KAKIZAKI discloses that positioning the blower, heater core, and cold air outlet duct, as provided in a front portion of the center console of the vehicle (col.3, lines 31-35; figures 2 and 4a), which is understood to be behind the front HVAC which is disposed in a dashboard of the vehicle in front of the center console (col.2, lines 63-65 and col.3, lines 31-35), so as to take up space within the center console, thereby leaving a larger storage compartment for occupants (col.3,lines 32-35). It, therefore, would have been obvious to provide a powered blower connected to the cold air outlet of OGISO, which would be understood to force air through the evaporator and through the cold air outlet to the rear of the vehicle (as understood through the drawings of KAKIZAKI and disclosure of the system to be able to provide cooling and heating to the rear of the vehicle), and further the powered blower, heater core, and cold air duct disposed within the center console behind the front HVAC unit, as taught by KAKIZAKI, for the purposes of providing air conditioning to a rear of the vehicle (col.2, lines 47-62 of KAKIZAKI) and to significantly take up space within the center console to provide additional space for occupants within the vehicle passenger cabin (col.3,lines 31-35 of KAKIZAKI). For these reasons, one having ordinary skill within the art, prior to the date the invention was effectively filed, would have been motivated by KAKIZAKI to incorporate the powered blower, heater core, and cold air outlet duct connected to the cold air outlet and positioning within the center console within the structure of OGISO.

As to claim 13, OGISO, as modified, further discloses including:
left and right footwells in front of the left and right front seats (figure 1, the wells of the vehicle which the passenger’s feet will be positioned when sitting in the front seats), respectively, and a panel (4; par. 28, lines 1-2) disposed in front of the front row of seats above the left and right footwells (figure 1); and wherein:
the left and right front air outlets include left and right panel outlets(34, 35, 36, and 37) in the panel and left and right floor outlets (40 and 41) disposed in the left and right footwells (figure 1, in view of par. 41, line 1 – par. 44, line 10), respectively; and
the front HVAC unit is configured to supply heated and cooled air to the left and right panel outlets and the left and right floor outlets (par. 41, line 1- par. 44,line 10, in view of the HVAC components provided within claim 1 which provide conditioned air to space, 20, which then directs the air to the various outlets).

As to claim 14, OGISO, as modified, further discloses wherein:
the center console extends between left and right footwells and between left and right front seats (see figure 1),wherein the floorboard extends under the center console (base of the vehicle shown in figure 1 of which the seats and console are shown to be provided on), an elongated HVAC passageway (figure 2)  wherein the cold air outlet of the front HVAC is disposed in a forward end of the HVAC passageway (figure 2, in view of the designation of the cold air outlet provided in the rejection of claim 1, and further wherein the HVAC passageway extends at a downstream side of the cold air outlet), the cold air outlet of the front HVAC unit being fluidly connected to the powered blower by a cold air duct disposed in the HVAC passageway (such as the duct portion leading from the powered blower to the evaporator at the discharge end of the evaporator, the defined cold air outlet within the rejection of claim 1), and wherein the powered blower and the heater core are disposed in the HVAC passageway (see figure 2).
However, OGISO, as modified, does not further disclose the center console forming an elongated HVAC passageway.
KAKIZAKI is within the field of endeavor provided a vehicle (abstract, line 1) which includes an HVAC unit(10) which includes a front HVAC unit (combination of 16 and 18) mounted in a forward portion of the vehicle (col.2, lines 63-64) and including front air outlets (col.3, lines 6-7) configured to provide heated or cooled air to the front of the vehicle (col.2, lines 51-53), and wherein the front HVAC unit further includes a cold air outlet (outlet formed by opening door, 40, to enable cold air produced by the evaporator, section 56 of 20, to bypass the heater core, section 60 of 22), cold air duct (such as ductwork shown discharging from the evaporator to the cold air outlet), wherein the cold air outlet provides air is directed to a rear of the vehicle (col. 3, lines 28-44, in view of col. 2, lines 51-53). More so, KAKIZAKI teaches wherein the HVAC passageway is formed and positioned in a center console (col.2, lines 64-66, in particular the housing is within the center console).Specifically, KAKIZAKI discloses that positioning the passageway as provided in a front portion of the center console of the vehicle (col.3, lines 31-35; figures 2 and 4a) takes up space within the center console, thereby leaving a larger storage compartment for occupants (col.3,lines 32-35). It, therefore, would have been obvious to provide HVAC passageway of OGISO, which would be understood to force air through the evaporator and through the cold air outlet to the rear of the vehicle (as understood through the drawings of KAKIZAKI and disclosure of the system to be able to provide cooling and heating to the rear of the vehicle) within the center console, as taught by KAKIZAKI, for the purposes of providing air conditioning to a rear of the vehicle (col.2, lines 47-62 of KAKIZAKI) and to significantly take up space within the center console to provide additional space for occupants within the vehicle passenger cabin (col.3,lines 31-35 of KAKIZAKI). For these reasons, one having ordinary skill within the art, prior to the date the invention was effectively filed, would have been motivated by KAKIZAKI to incorporate the HVAC passageway positioned within the center console within the structure of OGISO.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over OGISO (US 2009/0038774 A1—published 12 February, 2009), in view of HAMAYA (JP 2008293853 A – published 4 December, 2008; please see provided English Translation and Japanese Patent Document for citations), DEPARTMENT OF ENGERGY (NPL: “Plug-In Hybrid Electric Vehicles” – DOE (17 October 2012), “Hybrid Electric Vehicles” - DOE (14 October 2012), and “All-Electric Vehicles” - DOE (18 October 2012); all of which are from the same webpage and wherein DEPARTMENT OF ENERGY is referred herein as DOE), HAN (US 2020/0215872 A1 – effectively filed on 23 July, 2018), and KAKIZAKI (US 8,997,837 B2 – published 7 April, 2015).
As to claim 15, OGISO discloses a multi-zone climate control system for vehicles (par. 26, line 1) having a passenger compartment (figure 1) and a front row of seats (1a and 1b; par. 26, lines 1-10) including left and right front seats defining first and second zones of the passenger compartment (wherein the first zone is associated with the driver seat, 1a, and the second zone is associated with the front passenger seat, 1b), a second row of seats (2; par. 26, lines 2-4 or 3; par. 26,lines 2-4) behind the left and right front seats (figure 1) defining at least one rear zone (at least one zone associated with individual seats of the second or third row or the second and third row seats) of the passenger compartment, a center console (6; par. 53, line 2) extending in a fore-aft direction between the left and right front seats (figure 1), the multi-zone climate control system comprising:
a front HVAC unit (10; par. 27, lines 1-4; par. 28, line 1 – par. 29, line 5) configured to be mounted in a forward portion of the vehicle (par. 28, line 1 – par. 29, line 5), wherein the front HVAC unit includes an auxiliary air passage (17; par. 33, lines 1-5; par. 45, line 1-par. 53, line 6, which as depicted in figure 2 of OGISO is provided air discharged from the evaporator, 13, of the front HVAC), a first air passage (passage of the casing, 10, which flows through evaporator, 13, and heat exchanger, 14, as shown in figure 2), and a heat exchanger (14; par. 29, lines 4-5) that is configured to selectively heat air flowing through the first air passage (par. 29, lines 1-5; par. 35, line 1- par. 42, line 11; par. 43, line 1 – par. 44, line 10), the front HVAC unit further including an evaporator (13; par. 29, lines 3-4) that is adapted to selectively cool air flowing through the first air passage (par. 29, lines 1-5; par. 35, line 1- par. 42, line 11; par. 43, line 1 – par. 44, line 10) and through the auxiliary air passage (17; par. 33, lines 1-5; par. 45, line 1-par. 53, line 6; which as depicted within figure 2 of OGISO is provided air which is discharged from the evaporator, 13, of the front HVAC), wherein air flowing through the first air passage is supplied to left and right front outlets (34, 35, 36, 37 40, and 41; par. 41,line 1 – par. 44, line 10) to provide heated and cooled air to the first and second zones, respectively, of the vehicle (par. 41, line 1 – par. 42,line 11; par. 74, line 1 – par. 83, line 8), and wherein the auxiliary air passage of the front HVAC unit is fluidly connected to a cold air outlet (discharge duct at the outlet side of the evaporator, 13) such that the front HVAC unit is incapable of providing air that has been heated by the heat exchanger to the cold air outlet (air must pass through the evaporator, 13, as shown in figure 2, such that the air provided to the cold air outlet, i.e., ductwork at the discharge side of the evaporator, is cooled by the evaporator as described in par. 29,lines 3-4, thus, supplying only cold air to the cold air outlet);
a powered blower (12; par. 29, line 3) fluidly connected to the cold air (par. 31, lines 1-11); and
a heater core (14; par. 29,lines 4-5) fluidly connected to the powered blower (par. 31, lines 1-11) whereby cold air from the cold air outlet of the front HVAC unit passes through the powered blower and enters the heater core (par. 31,lines 1-11), the heater core including a liquid-to-air (engine coolant to air heat exchanger, as explained in par. 31,lines 8-11) heat exchanger that is fluidly connected to a source of heated liquid to selectively heat cold air entering the heater core (par. 31,lines 8-11), and wherein the heater core includes a heat control system comprising at least: 2) an air blender having  blend door (combination of doors, 18 and 19, in addition to the mixing space 20) that is configured to mix cold air from the front HVAC unit with air that has been heated by the liquid-to-air heat exchanger to control the temperature of air exiting the heater core (par. 34, lines 1-7; par. 36, lines 1-8), the heater core further including at least one air outlet (outlet configured to supply air to second air mix space, 42) configured to supply heated air from the heater core to the at least one rear zone of the passenger compartment (par. 48, line 1 – par. 53, line 6).
However, OGISO does not explicitly disclose that the vehicle is an electrically-powered vehicle with a high voltage traction battery disposed below at least portion of the center console, that the powered blower is positioned in the center console behind the front HVAC unit, and that the front HVAC unit does not include an air mix door or air mix space associated with the auxiliary air passage, such that air flowing through the auxiliary air passage cannot be mixed with air that has been heated by the heat exchanger.
First, HAMAYA is within the relevant field of endeavor provided a vehicle and design of the vehicle (par. 2, lines 18-25). HAMAYA discloses that hybrid vehicles, which include electric motors and internal combustion engines/fuel cells, and electric vehicles, which include electric motors, powered by supplying electricity from a power storage device to the electric motors have been studied and put to practical use (par. 2, lines 18-25). HAMAYA teaches that a high voltage traction battery (21 which includes 40/41 and 50/51; par. 45, lines 416-419) can be positioned below a center console (par. 20, lines 167-168; figures 1, 5, and 9, which provide that the battery is within the center console between the front drivers and passenger seats, 8 and 9) for the purpose of widen the trunk room of the vehicle (par. 5, lines 53-58). Particularly, it is a known concept that hybrid, plug-in hybrid, and all-electric vehicles provide benefits of high fuel economy with lower emissions in the power and range of conventional vehicles (pg. 1, par. 1 of Hybrid Electric Vehicles” - DOE (14 October 2012)), reduction in operational costs and petroleum consumption compared to conventional vehicles (pg. 1, par. 1 of Plug-In Hybrid Electric Vehicles” - DOE (17 October 2012)), and can potentially be categorized as zero-emissions vehicles because there is no direct exhaust or emissions (pg. 1, par. 1 of All-Electric Vehicles” - DOE (18 October 2012)), respectively. For this, it would be advantageous the vehicle of OGISO is an electric vehicle, such as a hybrid electric, plug-in hybrid electric, or all-electric vehicle, such as the known concept described by HAMAYA and justified by DOE. Further, providing the high-voltage traction battery is below the center console provides that the trunk space of the vehicle may be widened.
Second, KAKIZAKI is within the field of endeavor provided a vehicle (abstract, line 1) which includes an HVAC unit(10) which includes a front HVAC unit (combination of 16 and 18) mounted in a forward portion of the vehicle (col.2, lines 63-64) and including front air outlets (col.3, lines 6-7) configured to provide heated or cooled air to the front of the vehicle (col.2, lines 51-53), and wherein the front HVAC unit further includes a cold air outlet (outlet formed by opening door, 40, to enable cold air produced by the evaporator, section 56 of 20, to bypass the heater core, section 60 of 22), wherein the cold air outlet provides air is directed to a rear of the vehicle (col. 3, lines 28-44, in view of col. 2, lines 51-53). More so, KAKIZAKI teaches wherein a powered blower (36; col.3, line 29) is operably connected to the cold air outlet (wherein the blower, 36, directs airflow into the evaporator, section 56 of 20, which is enabled by door, 40, to bypass the heater core, section 60 of 22, and force airflow into the cold air outlet, outlet formed by door, 40, to bypass the heater core, section 60 of 22, which is then fed to the cold air outlets in the rear of the vehicle; figure 4A shows airflow pathway via arrows) and positioned in a center console (col.3, lines 31-35) of the vehicle behind the front HVAC unit (see figures 2 and 4A of which the blower, 36,is positioned behind the front HVAC structures, and as discussed in col.3, lines 31-35 to be extended into a front section of the center console of the vehicle, wherein the front HVAC is disclosed as being in a dashboard in front of the center console of the vehicle in col.2,lines 63-65). Specifically, KAKIZAKI discloses that positioning the blower as provided in a front portion of the center console of the vehicle (col.3, lines 31-35; figures 2 and 4a), which is understood to be behind the front HVAC which is disposed in a dashboard of the vehicle in front of the center console (col.2, lines 63-65 and col.3, lines 31-35), so as to take up space within the center console, thereby leaving a larger storage compartment for occupants (col.3,lines 32-35). It, therefore, would have been obvious to provide a powered blower connected to the cold air outlet of OGISO, which would be understood to force air through the evaporator and through the cold air outlet to the rear of the vehicle (as understood through the drawings of KAKIZAKI and disclosure of the system to be able to provide cooling and heating to the rear of the vehicle), and further the powered blower disposed within the center console behind the front HVAC unit, as taught by KAKIZAKI, for the purposes of providing air conditioning to a rear of the vehicle (col.2, lines 47-62 of KAKIZAKI) and to significantly take up space within the center console to provide additional space for occupants within the vehicle passenger cabin (col.3,lines 31-35 of KAKIZAKI). For these reasons, one having ordinary skill within the art, prior to the date the invention was effectively filed, would have been motivated by KAKIZAKI to incorporate the powered blower connected to the cold air outlet and positioning within the center console within the structure of OGISO.
Third, HAN is within the field of endeavor provided a vehicle with an HVAC system (abstract, line 1;par. 2, lines 1-7). HAN teaches a front HVAC unit (100) which includes front air outlets (400;par. 86, line 1 – par. 93, line 1; figures 2-7 and 12) provided air to passengers in a front area of the vehicle (par. 123, lines 1-11; par. 132, lines 1-10) which are configured to provide conditioned air that has been heated, cooled, and blended (par. 113, lines 4-10; figures 2-7 and 12) from a first passageway (passageway of the HVAC which provides air from the evaporator, through the blower, 310, to the front seat discharge unit, 400, which includes the heating heat exchanger, 470, herein interpreted to be the heating unit of the front HVAC, therein to provide to air outlets; figures 2-7 and 12). More so, the front HVAC of HAN is taught to include a second passageway (passageway of the HVAC which provides air from the evaporator, through the blower, 330, to the rear seat discharge unit, 500, to provide to air outlets; figures 2-7 and 12) that is fluidly connected to a cold air outlet (discharge outlet of the cooling heat exchanger, 230, interpreted to be the cooling unit of the front HVAC, to the above characterized second passageway)  that is operable connected to only the cooling unit (air discharged by the evaporator flows to this passageway, but air which passes through the heating unit, 470, is not capable of passing through this passageway, as the airflow is diverted to the second passageway in a location upstream of the heating unit), such that air flowing through the second passageway is incapable of mixing with air that has been heated by the heating unit (figures 2-7 and 12, provides separate passageways, initially delimited by 312, e.g., first and second passageways, such that the air heated by the heating unit, 470, is not capable of mixing with air provided through the second passageway).  Particularly, the addition of the structural delineation of the first and second passageways, in addition to the functional/structural relationship of the second passageway to the cold air outlet, overcomes disadvantages of the conventional prior art, which provide ducting and location of the heating unit, cooling, unit, and outlets (figures 1 of HAN), in a similar manner to that provided by OGISO (see figure 2 of OGISO, wherein the structures are all interconnected and in fluid communication with one another, e.g., the second passageway is not only operably connected to the cooling unit such that heated air is capable of mixing with the air flowing in the second passageway). In particular, the structure taught by HAN enables a simple structure, which minimizes energy consumption and independently performs air-conditioning for the front and rear seats  (par. 2, lines 1-5) by providing front and rear seats within individualized heater cores (par. 17, lines 1-12). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the cold air outlet of OGISO fluidly connected to a second passageway, which is operable connected to only the cooling unit, such that air flowing through the second passageway is incapable of mixing with air that has been heated by the heating unit associated with a first passageway, in addition to air outlets positioned to supply air to the intermediate climate zone (49, 50, 52, and 53; par. 45, line 1 – par. 53, line 6), as taught by HAN, for the purpose of overcoming drawbacks of the conventional HVAC units by minimizing energy consumption and independently performing air-conditioning for the front and rear seats.

As to claim 16, OGISO, as modified, further discloses including:
at least one mode door (43; par.46, lines 1-6) operably connected to the heater core to control flow of air from the at least one air outlet (outlet configured to supply air to send air to air mix space, 42, as defined in the rejection of claim 15) to at least one panel outlet of the at least one rear zone(52 and 53; par. 47, line 1 – par. 53,line 6) and at least one floor outlet of the at least one rear zone(49 and 50; par. 47, line 1- par. 50, line 11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        9/1/2022